Citation Nr: 1129978	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the skin.  

2.  Entitlement to service connection for squamous cell carcinoma of the skin.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1963 to October 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2007, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2008, the issues of service connection for skin cancer, including as due to exposure to ionizing radiation, and TDIU were remanded for further development of the evidence.  

Review of the record shows that the Veteran has been diagnosed with both basal cell carcinoma of the skin and squamous cell carcinoma of the skin.  As these are separate and distinct disabilities, with distinct etiologies, the Board will address each individually, and has listed the issues accordingly.  As the symptoms of both skin disorders were addressed during the appeal under the one issue of service connection for malignant skin neoplasms, there is no prejudice to the Veteran in adjudicating the distinctly diagnosed skin disorders as separate service connection issues.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not manifest basal cell carcinoma of the skin while on active duty.  

2.  The Veteran did not manifest continuous symptoms of basal cell carcinoma of the skin in the years immediately following service.  

3.  Basal cell carcinoma of the skin was first demonstrated of record in September 1999.  

4.  Basal cell carcinoma of the skin is not related to service, including to exposure to ionizing radiation during service.  

5.  Service connection is currently in effect for actinic keratosis of the skin.  

6.  Squamous cell carcinoma of the skin is related to actinic keratosis of the skin.  


CONCLUSIONS OF LAW

1.  Basal cell carcinoma of the skin was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, squamous cell carcinoma of the skin is related to service-connected actinic keratosis.  38  C.F.R. § 3.310(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Letters in April, May, and August 2004, August 2005, and June 2006 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has complied with the development for claims based upon ionizing radiation that is mandated under the provisions of 38 C.F.R. § 3.311.  

The Board also notes that, while the Veteran did not receive a VA medical examination regarding either of his skin cancers, he was given a medical opinion based upon a review of the evidence of record, including a dosage estimate of the radiation exposure during service.  A VA Chief Public Health and Environmental Hazards Officer memorandum reflects consideration of the probable exposure to ionizing radiation in service (less than 0.100 rem) and the opinion that there was no reasonable possibility that the Veteran's basal cell carcinoma resulted from exposure to radiation in service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Thus, there is sufficient competent medical evidence on file for VA to make a decision on the claim.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).  

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Basal Cell Carcinoma

Review of the Veteran's STRs shows no complaint or manifestation of basal cell carcinoma during service or in the years immediately following active duty.  A January 1999 statement from the Veteran's private physician shows that the Veteran was being treated for skin cancer (type not specified) with the examiner stating that it was well known that radiation exposure could contribute to the development of many different types of cancer.  In a March 1999 statement, another private physician noted the Veteran's exposure to radiation during service and stated that he had treated the Veteran for a recurrent malignant skin lesion in the temple area.  In a report of a September 1999 biopsy, basal cell carcinoma was diagnosed.  

The record shows no evidence of basal cell carcinoma during service or within the one year presumptive period for this disability.  Moreover, the Veteran has not contended that he had this disease in the years immediately after service.  Under these circumstances, service connection is not found to be established on a direct basis or during the presumptive period.  

The Veteran's primary contention is for service connection based upon exposure to ionizing radiation.  In a September 2009 memorandum, the VA Chief Public Health and Environmental Hazards Officer it was noted that the Veteran had probably been exposed to less than 0.100 rem of ionizing radiation while serving on Eniwetok Atoll.  (This was taken from a December 1998 dosage estimate that was previously of record.)  It was noted that the statements of the Veteran's private physicians were accurate in theory, but did not reflect the actual radiation dose to which the Veteran was exposed during service.  In accordance with data from the National Institute for Occupational Safety and Health it was determined that the probability of the level of ionizing radiation exposure being a causative factor in the development of the Veteran's basal cell carcinoma was only .32 percent.  Based upon this data, in a September 2009 advisory opinion, the Director of the VA Compensation and Pension Service rendered an opinion that there was no reasonable possibility that the Veteran's basal cell carcinoma resulted from exposure to radiation in service.  

Based upon the above mentioned opinions, the Board finds that there is no basis upon which service connection for basal cell carcinoma of the skin may be established.  The Veteran's estimated dose exposure of .100 rem is insufficient for a probability that there is a nexus between the basal cell carcinoma and radiation exposure of only .32 percent.  As there is less than one percent probability that radiation is related to the development of the basal cell carcinoma, service connection based on radiation exposure must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Squamous Cell Carcinoma of the Skin

Treatment records dated in May 2010 show that the Veteran has also been treated for squamous cell carcinoma of the skin.  Unlike basal cell carcinoma, squamous cell carcinoma of the skin is often preceded by actinic keratosis.  Service connection for actinic keratosis has been established for many years.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

After a review of the evidence, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's diagnosed squamous cell carcinoma of the skin is related to the service-connected actinic keratosis of the skin.  In a March 1999 statement, a U.S. Army physician reported having treated the Veteran for recurring actinic keratoses.  It was noted that early treatment of actinic keratoses was essential for the prevention of progression to squamous cell carcinoma.  In this case, the Veteran subsequently developed squamous cell carcinoma, as demonstrated in May 2010 treatment records.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to establish an etiologic nexus between the Veteran's service-connected actinic keratoses and the later development of squamous cell carcinoma of the skin.  For these reasons, service connection is warranted for squamous cell carcinoma of the skin as secondary to service-connected actinic keratoses.  38 C.F.R. § 3.310. 


ORDER

Service connection for basal cell carcinoma of the skin is denied.  

Service connection for squamous cell carcinoma of the skin is granted.  


REMAND

The Veteran is also seeking TDIU.  This issue was remanded by the Board in May 2008 for further development.  That development included the scheduling of a VA Social and Industrial Survey to ascertain the impact of the Veteran's service-connected disabilities on his unemployability.  The VA examiner was to evaluate and discuss the effect of all of the Veteran's service-connected disabilities and offer an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The survey was accomplished, but the requested opinion was not specifically made.  The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, the claim must be returned for additional development.  


Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The RO/AMC should request that the examiner who conducted the December 2009 VA Social and Industrial Survey to provide an addendum opinion regarding whether the Veteran's service-connected disabilities render him unable to secure of follow substantially gainful employment.  If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner so that a Social and Industrial Survey may be undertaken for the opinion sought.  The opinion-provider should answer the question posed and explain the rationale for the opinion given.  

2.  Thereafter, the RO/AMC should readjudicate the issue of TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


